      Case: 3:18-cv-00073-SA-JMV Doc #: 40 Filed: 02/27/19 1 of 2 PageID #: 241



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CHRISTOPHER ELLIS,
ROBERT SCHMITZ, and GREGORY
SUBECK, on behalf of themselves and
all others similarly situated                                                      PLAINTIFFS

V.                                                   CIVIL ACTION NO. 3:18-CV-73-SA-JMV

BAPTIST MEMORIAL HEALTH CARE
CORPORATION                                                                       DEFENDANT

                                            ORDER

       Now before the Court is the Defendant’s Motion to Dismiss [8] for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                       Procedural History

       The Plaintiffs, filed their Complaint [1] against Baptist Memorial Health Care Corporation

in this Court on March 26, 2018. On April 5, 2018, the Plaintiffs filed a Motion to Certify Class

[6] under the Flair Labor Standards Act as provided for by 29 U.S.C. § 216(b). On April 6, 2018,

the Defendant filed its Motion to Dismiss [8] for failure to state a claim. On April 12, 2018, the

Plaintiffs filed their Amended Complaint [12] against Baptist Health Care Corporation pursuant

to Rule 15(a) of the Federal Rules of Civil Procedure.

                                           Discussion

       The Defendant’s pending Motion [8] has been rendered moot by the subsequent filing of

the Plaintiff’s Amended Complaint. See generally Ware v. Sailum Co., Ltd., 2017 WL 50806, *2

(N.D. Miss. Feb. 23, 2017). “[A]n amended complaint supersedes [an] original complaint and

renders it of no legal effect unless the amended complaint specifically refers to and adopts or

incorporates by reference the earlier pleading.” Ellis v. Lowndes County, 2017 WL 4678222, *1
      Case: 3:18-cv-00073-SA-JMV Doc #: 40 Filed: 02/27/19 2 of 2 PageID #: 242



(N.D. Miss. Oct. 17, 2017) (quoting King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994)).

“Accordingly, when a motion to dismiss has been filed against a superseded complaint, the proper

course ordinarily is to deny the motion to dismiss as moot.” Id., see Reyna v. Deutshe Bank Natl.

Tr. Co., 892 F. Supp. 2d 829, 834 (W.D. Tex. 2012) (collecting cases).

                                          Conclusion

       For the reasons set forth above, the Defendant’s Motion to Dismiss [8] is denied without

prejudice as moot.

       SO ORDERED this the 27th day of February, 2019.

                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
